Citation Nr: 9908457	
Decision Date: 03/29/99    Archive Date: 04/06/99

DOCKET NO.  96-21 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased rating for bronchial asthma, 
currently evaluated as 30 percent disabling.

2.  Entitlement to an increased (compensable) rating for a 
scar, residual to an appendectomy.

3.  Entitlement to service connection for the residuals of a 
gunshot wound to the shoulder.

4.  Entitlement to service connection for heart disease, 
including as secondary to bronchial asthma.

5.  Entitlement to service connection for presbyopia and 
macular degeneration, claimed as loss of eyesight.

6.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral sensorineural hearing loss.

7.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Gallagher, Associate Counsel


INTRODUCTION

The veteran had active service from October 1966 to June 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1994 rating decision, and 
subsequent rating decisions, of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Detroit, Michigan.  The 
veteran appeared at a personal hearing before a Hearing 
Officer at the RO in January 1995,

The Board notes that the veteran has appealed the RO's denial 
of his claim for a total disability rating for compensation 
purposes based on individual unemployability.  As the Board 
is remanding the issues of entitlement to service connection 
for bilateral sensorineural hearing loss for the development 
of additional evidence, it will defer consideration of the 
issue of entitlement to a total disability rating until the 
case returns to the Board after remand.


FINDINGS OF FACT

1.  Sufficient evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  Bronchial asthma is manifested by findings of forced 
expiratory volume in one second (FEV1) of 66 percent, and a 
ratio of FEV1 to forced vital capacity (FEV1/FVC) of 68 
percent on pulmonary function testing, wheezing, and daily 
use of inhalant medication.

3. The scar residual to an appendectomy is manifested by 
subjective complaints of a scar which is tender in cold or 
rainy weather, which have not been confirmed by objective 
medical findings.

4.  The residuals of a gunshot wound to the shoulder are 
manifested by a 1/2 inch diameter tender, non-adherent, scar 
along the lateral border of the right scapula.

5.  No medical evidence has been presented to show that the 
veteran's heart disease is causally related to his bronchial 
asthma, or that it is otherwise related to his active 
military service.  

6.  No medical evidence has been presented to show that the 
veteran's presbyopia and macular degeneration, claimed as 
loss of sight, are causally related to his active military 
service.


 


CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 30 
percent for bronchial asthma have not been met or 
approximated.  38 U.S.C.A. §§ 1155, 5107 (West 1991);  
38 C.F.R. §§ 4.7, 4.97, and Diagnostic Code 6602 (1998).     

2.  The criteria for an increased (compensable) disability 
rating for a scar residual to an appendectomy have not been 
met or approximated.  38 U.S.C.A. §§ 1155, 5107;  38 C.F.R. 
§§ 4.7, 4.118, and Diagnostic Code 7804 (1998).     

3.  A tender scar on the right scapula, residual to a gunshot 
wound to the right shoulder area, was incurred during the 
veteran's active military service.  38 U.S.C.A. §§ 1110, 
5107;  38 C.F.R. § 3.303 (1998).

4.  The veteran has not presented a well-grounded claim of 
service connection for heart disease, including as secondary 
to bronchial asthma.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5107;  38 C.F.R. §§  3.303, 3.307, 3.309, 3.310 (1998).

5.  The veteran has not presented a well-grounded claim of 
service connection for presbyopia and macular degeneration, 
claimed as loss of sight.  38 U.S.C.A. §§ 1110, 5107;  
38 C.F.R. § 3.303. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Applicable Statutes and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military naval or air service.  38 U.S.C.A. §§ 1110, 1131 
(West 1991); 38 C.F.R. § 3.303.  The United States Court of 
Veterans' Appeals has determined "that establishing service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and [service]."  (emphasis added) Cuevas v. 
Principi, 3. Vet.App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet.App. 141, 143 (1992).

Service connection may be granted for a disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).

When a veteran has sufficient time in service and a chronic 
disease such as coronary artery disease becomes manifest to a 
degree of 10 percent within one year from the date of 
termination of service, such disease shall be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998).  
For the showing of a chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings of a diagnosis including the word 
"chronic".  A continuity of symptomatology is required 
where the condition noted during service is not, in fact, 
shown to be chronic.  When the fact of chronicity in service 
is not adequately supported, then a showing of continuity 
after service discharge is required to support the claim.  
38 C.F.R. § 3.303(b). The chronicity provisions of  38 C.F.R. 
3.303(b) is applicable where evidence, regardless of its 
date, shows that the veteran had a chronic condition in 
service or during an applicable presumptive period and still 
has such condition.  Such evidence must be medical unless it 
relates to a condition as to which lay observation is 
competent. If the chronicity provision is not applicable, a 
claim may still be well-grounded or reopened on the basis of 
38 C.F.R. 3.303(b) if the condition is observed during 
service or any applicable presumptive period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.   Savage v. Gober, 10 Vet.App. 488 (1997) 

When a disease was not initially manifested during service or 
within the applicable presumption period, the appellant may 
establish the "required nexus" for service connection by 
evidence demonstrating a medical relationship between the 
current disability and the service.  See 38 U.S.C.A. 
§ 1113(b); 38 C.F.R. § 3.303(d); Godfrey v. Derwinski, 2 
Vet.App. 352, 356 (1992). 

In addition, when evaluating a claim for service connection, 
consideration shall be given to the places, types and 
circumstances, of such veteran's service as shown by the 
veteran's service records, official military history of his 
units, and pertinent medical and lay evidence.  38 U.S.C.A. 
§ 1154(a) (West 1991).  Furthermore, for a veteran who 
engaged the enemy in combat, the VA shall accept as 
sufficient proof of service connection satisfactory lay or 
other evidence if consistent with the circumstances, 
conditions or hardships or service.  38 U.S.C.A. § 1154(b).

Under 38 U.S.C.A. § 5107(a), a veteran has an initial burden 
to produce evidence that a claim is well-grounded or 
plausible.  See Grottveit v. Brown, 5 Vet.App. 91, 92 (1993); 
Tirpak v. Derwinski, 2 Vet.App. 609, 610-11 (1992).  A well-
grounded claim is a plausible claim, one which is meritorious 
on its own or capable of substantiation. Such a claim need 
not be conclusive but only possible to satisfy the initial 
burden of § 5107(a).  For a claim to be well-grounded, there 
must be (1) a medical diagnosis of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in[-
]service occurrence or aggravation of a disease or injury; 
and (3) medical evidence of a nexus between an in-service 
[disease or injury] and the current disability.  Where the 
determinative issue involves medical causation, competent 
medical evidence to the effect that the claim is plausible is 
required. Epps v. Gober, 126 F. 3d 1464 (1997).  A claimant 
would not meet this burden imposed by section 5107(a) merely 
by presenting lay testimony, because lay persons are not 
competent to offer medical opinions.  See Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  Consequently, lay 
assertions of medical causation cannot constitute evidence to 
render a claim well-grounded under section 5107(a); if no 
cognizable evidence is submitted to support a claim, the 
claim cannot be well-grounded.  See Tirpak v. Derwinski, 2 
Vet.App. 609, 611 (1992).

The VA determines disability evaluations through a schedule 
of ratings which is based on the average impairment of 
earning capacity resulting from specific service-connected 
disabilities.  Separate Diagnostic Codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1998).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for the rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

Where entitlement to compensation and a disability rating 
have already been established and an increase in the current 
disability rating is at issue, the present level of 
disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, see 
38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet.App. 55 (1994), but see Fenderson  v. West, No. 
96-947 (U.S. Vet. App. Jan. 20, 1999).  Thus, the Board will 
only briefly address the past history of the bronchial 
asthma, and appendectomy residuals disabilities, while 
emphasizing the present level of disability. 

II.  Bronchial Asthma

Initially, the Board notes that the veteran's claim is well-
grounded within the meaning of 38 U.S.C.A. § 5107, and that 
all relevant facts have been properly developed for this 
appeal.  

The veteran is service-connected for bronchial asthma, 
currently evaluated as 30 percent disabling under Diagnostic 
Code 6602, effective from October 7, 1996, the effective date 
of modifications to the rating schedule.  Diagnostic Code 
6602 provides ratings for bronchial asthma.  A 30 percent 
disability rating is assignable when the FEV-1 rate is 56 - 
70 percent of that predicted, or if the FEV-1/FVC ratio is 56 
- 70 percent of that predicted, or if daily inhalational or 
oral bronchodilator therapy or inhalational anti-inflammatory 
medication is needed.  A 60 percent rating is assignable when 
the FEV-1 rate is 40 - 55 percent of that predicted, or if 
the FEV-1/FVC ratio is 40-55 percent of that predicted, or if 
at least monthly visits to a physician are needed for 
required care of exacerbations, or intermittent (at least 
three per year) courses of systemic (oral or parenteral) 
corticosteroids are needed.  The highest 100 percent rating 
is assignable when the FEV-1 rate is less than 40 percent of 
that predicted, or if the FEV-1/FVC ratio is less than 40 
percent, or if there is more than one attack per week with 
episodes of respiratory failure, or if the veteran requires 
daily use of systemic (oral or parenteral) high dose 
corticosteroids or immuno-suppressive medications.  38 C.F.R. 
§ 4.97, and Diagnostic Code 6602.  

The report of the veteran's July 1997 VA examination noted 
that he complained of almost daily wheezing, and reported 
using bronchodilator inhalant medication several times a day.  
The examiner further noted that the veteran had not had any 
emergency room visits for his asthma disability since 1996.  
On pulmonary function testing, the veteran's FEV-1 rate was 
66 percent of the predicted rate, and his FEV-1/FVC ratio was 
70 percent.  The examiner found that the veteran's bronchial 
asthma was severe and progressively worsening.  

Upon consideration of all the evidence of record, the Board 
finds that the 30 percent disability rating currently in 
effect is appropriate and should not be increased at this 
time.  As the veteran's FEV-1 rate is better than 40 - 55 
percent of that predicted, his FEV-1/FVC ratio is better than 
40-55 percent of that predicted, and no evidence has been 
presented to show that at least monthly visits to a physician 
are needed for required care of exacerbations, or that 
intermittent (at least three per year) courses of systemic 
(oral or parenteral) corticosteroids are needed, a higher 60 
percent rating would not be assignable under Diagnostic Code 
6602.  The Board considered whether a higher rating might be 
assigned under some other Diagnostic Code, but determined 
that Diagnostic Code 6602 was the most appropriate Diagnostic 
Code under which to rate this disability.  38 C.F.R. § 4.97, 
and Diagnostic Code 6602.

The evidence with regard to this matter is not so evenly 
balanced as to raise doubt as to any material issue.  
38 U.S.C.A. § 5107.





III.  Scar Residual to an Appendectomy

Initially, the Board notes that the veteran's claim is well-
grounded within the meaning of 38 U.S.C.A. § 5107, and that 
all relevant facts have been properly developed for this 
appeal.  

The veteran is service-connected for a scar residual to an 
appendectomy, currently evaluated as non-compensable under 
Diagnostic Code 7805, effective from February 10, 1983, the 
date of his re-opened claim for that disability.  Diagnostic 
Code 7805 provides that scars which do not meet the criteria 
for disability evaluations under Diagnostic Codes 7800 
through 7804, will be rated based on the limitation of 
function of the part of the body affected.  38 C.F.R. 
§ 4.118, Code 7805.

The veteran's service medical records show that he underwent 
an appendectomy in April 1971, and his recovery was 
uneventful.  

During his January 1, 1995 personal hearing before a Hearing 
Officer at the RO, the veteran testified that his 
appendectomy scar became very tender when the weather was 
cool or rainy.  He further testified that the area around the 
scar itself was extremely sensitive and that sometimes he 
would have to forego wearing a belt in order to avoid pain in 
that area.  

The Board has reviewed the reports of the veteran's June 
1983, March 1994, June 1994, July 1994, December 1995, July 
1996, and July 1997 VA examinations, and VA hospitalization 
and outpatient treatment reports covering the period from 
December 1990 to May 1996, as well as the report of the 
veteran's November 1997 treatment at the Oakwood Hospital and 
Medical Center in Dearborn, Michigan, and has found no 
medical evidence confirming the veteran's claim that his 
appendectomy scar is tender and painful.  Further, the Board 
has found no medical evidence to show that that the veteran's 
appendectomy scar limits the function of his abdomen, or 
intestines.  

Therefore, upon consideration of all the evidence of record, 
the Board finds that the non-compensable rating currently in 
effect for the veteran's appendectomy scar is appropriate and 
should not be increased at this time.  The Board considered 
whether a higher evaluation might be assignable under 
Diagnostic Codes 7803, or 7804.  However, as the scar is not 
poorly nourished with repeated ulceration, and as there is no 
objective evidence that it is tender and painful, higher 10 
percent ratings under either of those Diagnostic Codes would 
not be appropriate at this time.  38 U.S.C.A. § 4.118, and 
Diagnostic Codes 7803 and 7804 (1998).     

The evidence with regard to this matter is not so evenly 
balanced as to raise doubt as to any material issue.  
38 U.S.C.A. § 5107.

In reaching its decision on these increased rating issues, 
the Board has considered the complete history of the 
disabilities in question as well as current clinical 
manifestations and the effect the disabilities may have on 
the earning capacity of the veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.16 (1998).  The nature of the veteran's childhood asthma 
and its in-service aggravation, and the nature of his 
appendectomy surgery, have been reviewed and taken into 
account.
  

IV.  Residuals of a Gunshot Wound to the Shoulder

Initially, the Board notes that the veteran's claim is well-
grounded within the meaning of 38 U.S.C.A. § 5107, and that 
all relevant facts have been properly developed for this 
appeal.  

The Board notes that the veteran filed a claim in February 
1983 for a combat-related injury to his right shoulder.  

The report of his June 1983 VA examination noted that the 
examiner found a one half inch diameter scar along the lateral 
border of the right scapula which was slightly tender but not 
adherent.  The motion of the shoulder was found to be normal 
with pain on extreme adduction.  X-ray studies showed what 
appeared to be a well circumscribed osseous mass approximately 
1.5 centimeters in diameter overlying the glenoid rim and the 
head of the humerus.  

In September 1983, the VA Regional Office in Los Angeles, 
California denied the veteran's claim, stating that the 
service medical records did not mention a gunshot wound to the 
right shoulder.

Subsequent to that rating decision, the veteran submitted a 
copy of a letter, dated in June 1969, from the United States 
Marine Corps noting that the veteran was receiving a Gold Star 
in lieu of his third Purple Heart.  He also submitted a copy 
of a telegram his mother received in May 1968 from the Marine 
Corps noting that he had received a gunshot wound injury to 
his right earlobe.

During his personal hearing in January 1995, the veteran 
testified that he received a gunshot wound to his left 
posterior shoulder area in combat in Vietnam.  He described 
the manner in which the bullet entered near the arm opening of 
his flak jacket and exited in the area of his shoulder blade, 
near his spine.  The RO interpreted this testimony as an 
implied claim for service connection for a gunshot wound to 
the left shoulder.  In January 1996, the RO issued a rating 
decision denying the claim as not well-grounded as there was 
no mention in the service medical records of such an injury.

In March 1996, on the veteran's behalf, the veteran's service 
organization representative filed a notice of disagreement 
with the RO's decision and stated that the veteran had been 
flustered during his hearing and had mistakenly referred to 
his left shoulder when he meant to say his right shoulder.  

Later in March 1996, the RO issued a statement of the case as 
to, inter alia, its denial of service connection for the left 
shoulder gunshot wound.  In the statement of the case, the RO 
mentioned that the veteran had intended to claim service 
connection for his right shoulder gunshot wound instead.  The 
RO went on to discuss the fact that the service medical 
records did not contain any mention of a right shoulder 
gunshot wound but that the June 1983 VA examiner found a one 
half inch wound [scar] along the lateral border of the right 
scapula which was tender but not adherent.

In April 1996, the veteran filed a VA form 9 in which he 
stated that the gunshot wound injury was to his right 
shoulder, not his left shoulder.

The report of the veteran's July 1996 VA examination noted 
that his right shoulder had normal, pain free motion, and that 
no scar was visible.  The examiner further noted that X-ray 
studies taken in December 1995 showed no abnormality in the 
right shoulder.  It is unclear whether the examiner examined 
the area of the right scapula.

In August 1996, the RO issued a rating decision denying the 
claim for entitlement to service connection for a gunshot 
wound to the right shoulder as not well-grounded

The statement of accredited representation filed in December 
1998, listed the issue on appeal as entitlement to service 
connection for a gunshot wound of the left shoulder, but 
discussed in the text of the statement, the fact that the 
veteran's claim was for a right shoulder injury as opposed to 
a left shoulder injury.

Upon consideration of all the evidence of record, the Board 
notes that the veteran received the equivalent of three Purple 
Hearts, and thus can be assumed to have received more combat-
related injuries than merely the right earlobe injury for 
which he is already service-connected.  The Board further 
notes that a wound scar was observed on VA examination in 1983 
in the area of the right scapula, an area consistent with the 
description of the gunshot wound given by the veteran during 
his January 1995 hearing testimony.  Taking into account the 
provisions of 38 U.S.C.A. § 1154(b) with regard to the 
consideration to be given to combat veteran's accounts of the 
circumstances surrounding their injuries, and taking into 
account the likelihood that a wound treated in a field 
hospital in a combat situation might not have been adequately 
documented, the Board finds that a grant of service connection 
is warranted for a scar on the right scapula, residual to a 
gunshot wound to the right shoulder. The grant of service 
connection is limited to this extent as no other residual 
disability of either shoulder has been shown.

The benefit of the doubt has been resolved in the veteran's 
favor.  38 U.S.C.A. § 5107.


V.  Heart Disease;  Presbyopia and Macular Degeneration 
Claimed as Loss of Sight

The veteran asserts that he developed heart disease, 
including ventricular tachycardia and coronary artery 
disease, as a result of his service-connected bronchial 
asthma.  He further asserts that he has developed loss of 
sight due to exposure to bright flares during his active 
service.  He has not presented any medical evidence to 
support those assertions.

The veteran's service medical records noted that his vision 
was 20/20 bilaterally, and that his cardiovascular system was 
normal.  An electrocardiogram performed in July 1970 was 
within normal limits.  He was discharged from military 
service due to his bronchial asthma.

An X-ray study of the veteran's heart, performed at a VA 
medical facility in May 1991, revealed normal findings.    

In January 1994, the veteran was hospitalized at a VA medical 
facility following a syncopal episode secondary to non-
sustained ventricular tachycardia.  It was noted that he had 
coronary artery disease.  In February 1994, he gave a history 
of having had three myocardial infarctions.

The report of a VA March 1994 eye examination listed a 
diagnosis of refractive error.  Another VA eye evaluation, 
performed in September 1994, noted that he had an astigmatism 
and listed diagnostic assessments of mild age-related macular 
degeneration, and presbyopia.

At his personal hearing in January 1995, the veteran 
testified that he had been told by doctors that his vision 
problems were probably due to having seen too many flares in 
Vietnam.  He further testified that a physician had told him 
that his bronchial asthma may have brought on his heart 
problems. 

Upon consideration of all the evidence of record, the Board 
finds that the veteran has not carried his burden of 
submitting sufficient evidence to justify a belief by a fair 
and impartial individual that he has presented well-grounded 
claims of entitlement to service connection for heart 
disease, including as secondary to bronchial asthma, and for 
presbyopia and macular degeneration, claimed as loss of 
sight. 

The only evidence the veteran has offered in support of his 
claims are his own unsubstantiated contentions.  While, the 
veteran is certainly capable of providing evidence of 
symptomatology, as a layperson he is not considered legally 
capable of opining on matters requiring medical knowledge, 
such as the degree of disability produced by the symptoms or 
the condition causing the symptoms.  See Robinette v. Brown, 
8 Vet. App. 69, 74 (1995);  Heuer v. Brown, 7 Vet. App. 379, 
384 (1995);  Espiritu, 2 Vet. App. at 494 (1992).  See also 
Harvey v. Brown, 6 Vet. App. 390, 393-94 (1994).  

Here, the veteran has not submitted any medical opinion or 
other medical evidence which supports his claims.  The 
service medical records indicate that the veteran's heart and 
vision were within normal limits during his active military 
service.  The first medical evidence of problems with the 
veteran's vision and heart contained in the claims file date 
from 1991, some twenty years after his separation from 
service.  
The claims file does not contain any statements from a medical 
professional to the effect that the veteran's heart disease, or 
vision problems, are causally related to his active service. 
Further, a portion of the veteran's vision problems relate to 
refractive error, which is not considered a disease or injury 
eligible for service connection under the applicable regulations.  
38 C.F.R. § 3.303 (c).  The remainder of the veteran's vision 
problems appear to be related to the normal aging process, rather 
than to any incident during his active service. With respect to 
the veteran's testimony concerning the etiology of his heart and 
eye conditions, a layman's account of what a doctor purportedly 
said is simply too attenuated and inherently unreliable to 
constitute the medical evidence required to render a claim well-
grounded. Dean v. Brown, 8 Vet.App. 449 (1995).

The evidence now of record fails to show that his heart 
disease or vision problems  had their onset during his active 
service or that they were aggravated beyond normal 
progression during that service.  Therefore, the claims may 
not be considered well-grounded.  38 U.S.C.A. § 5107(a).  
Since the claims are not well-grounded, they must be denied.  
See Edenfield v. Brown, 8 Vet. App. 384, 390; (1995).

The Board views its discussion in this decision as sufficient 
to inform the veteran of the elements necessary to submit 
well-grounded claims for service connection for the 
disabilities at issue.  See Robinette.


ORDER

Entitlement to a disability rating greater than 30 percent 
for bronchial asthma is denied. 

Entitlement to a compensable disability rating for a scar 
residual to an appendectomy is denied.

Service connection for a scar on the right scapula residual 
to a gunshot wound to the right shoulder is granted.

As well-grounded claims of entitlement to service connection 
for presbyopia and macular degeneration, claimed as loss of 
sight, and for heart disease, including as secondary to 
bronchial asthma, have not been presented, the appeal is 
denied.



 
REMAND

The veteran asserts that he developed bilateral sensorineural 
hearing loss due to acoustic trauma in service.  

The available service medical and service personnel records 
show that the veteran served as a tank crewman in the Marines 
in combat in Vietnam.  In July 1970, it was noted that a 
rocket hit the tank where the veteran was sitting, and that 
he reported having had decreased hearing since that time.  
His right tympanic membrane was noted to have been perforated 
due to the trauma.

The Board notes that the veteran's most recent VA audiologic 
examination was performed in 1994.  The Board is of the 
opinion that the development of more recent medical evidence 
concerning the current state of the veteran's hearing and 
tinnitus would be helpful prior to rendering a decision on 
this appeal. 

Therefore, to ensure that VA has met its statutory duty to 
assist the veteran in developing the facts pertinent to his 
claims, and to ensure compliance with due process 
requirements, this case is REMANDED to the RO for the 
development listed below:

1.  The RO should schedule the 
veteran for a VA audiologic 
examination, by a qualified examiner, 
to determine the extent of any 
current hearing loss.  All necessary 
tests and studies should be 
accomplished, and all clinical 
manifestations should be reported in 
detail.  A complete rationale for any 
opinion expressed must be provided.  
The claims file, including a copy of 
this REMAND, should be made available 
to the examiner for review before the 
examination for proper review of the 
medical history.  The examination 
report is to reflect whether such a 
review of the claims file was made.  
The examiner  is specifically 
requested to state opinions as to 
whether the veteran's hearing loss 
(if any) is at least as likely as not 
to have been caused by the veteran's 
documented exposure to acoustic 
trauma while serving as a tank 
crewman in combat, including the 
documented incident in which a rocket 
hit the tank in which he was sitting, 
rupturing his right tympanic 
membrane.

2. After the development requested 
above has been completed, to the 
extent possible, the RO should again 
review the record.  If any benefit 
sought on appeal, for which a notice 
of disagreement has been filed, 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case 
and given the appropriate opportunity 
to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.



		
WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals


 
- 15 -


- 1 -


